         Case 1:19-cr-00931-WHP Document 63
                                         64 Filed 11/10/20 Page 1 of 2



                                       Renato C. Stabile
                                        Attorney at Law
                                   580 Broadway, Suite 400
                                     New York, NY 10012
                                       212-219-1469 (o)
                                      212-219-1897 (fax)
                                    917-204-0181 (mobile)
                                  renato.c.stabile@gmail.com




                                                            November 10, 2020


BY ECF
Honorable William H. Pauley III
United States District Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl St.
New York, NY 10007

                      Re:     United States v. Lywan Reed, et al., 19 Cr. 931 (WHP)
Dear Judge Pauley:
       I am the attorney for Lywan Reed, a defendant in the above-referenced matter. On
October 21, 2020, Mr. Reed pled guilty to Counts Two and Four of the above-referenced
Indictment. He is currently on home detention with electronic monitoring and the Court has
ordered Mr. Reed to self-surrender for remand pending sentencing by November 11, 2020 at
11:00 am. The Court provided Mr. Reed additional time to self-surrender so that he could see a
doctor about medical symptoms he was having.
        Mr. Reed has now been seen by several doctors, including at the Brooklyn Hospital
Center. Mr. Reed has had multiple electrocardiograms and an ultrasound of his heart and met
with cardiologists today to review the results. At this time, while Mr. Reed appears to have some
heart valve leakage, there is no course of treatment being recommended. Mr. Reed had already
been referred to the neurology department at Downstate Medical Center and the cardiology team
he met with today agrees with that recommendation. A redacted copy of the neurology referral is
attached hereto. Unfortunately, Mr. Reed’s neurology appointment was scheduled for January
2021. While we are not asking the Court to postpone Mr. Reed’s surrender date to January 2021,
we request one more week for Mr. Reed to attempt to be seen by a neurologist and to postpone
his surrender date to November 18, 2020 at 11:00 am. In the alternative, because tomorrow is
         Case 1:19-cr-00931-WHP Document 63
                                         64 Filed 11/10/20 Page 2 of 2



Veterans’ Day and a federal holiday, we request that Mr. Reed be given until at least November
12, 2020 at 11:00 am to self-surrender.
       I thank the Court for its consideration.
                                                              Respectfully submitted,
                                                                     /s/
                                                              Renato C. Stabile


attachment

cc:    AUSA Rebecca Dell (via ECF)
       Bernisa Mejia, Pretrial Services Officer (via email)



                                           Application granted. Mr. Reed shall surrender by 11:00 a.m.
                                           on November 18, 2020.




                                                      November 10, 2020




                                                  2
